Citation Nr: 1531899	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability, status post meniscus tear, for the period prior to January 1, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, status post meniscus tear, subsequent to January 1, 2012.  
 
3.  Entitlement to a disability rating greater than 10 percent for bilateral pigmentary glaucoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1994 and again from November 2004 to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran filed for increased rating claims for his left knee and bilateral eye disabilities in February 2008.  At that time, he was rated 30 percent for his left knee disability and 10 percent for his bilateral pigmentary glaucoma.  During the pendency of this appeal, the RO reduced the Veteran's left knee disability from 30 percent to 10 percent, effective January 1, 2012, in an October 2011 rating decision.  At the time of the October 2011 rating decision, the Veteran had already perfected his appeal as to an increased rating for his left knee.  The issue is appropriately recharacterized as a staged rating above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In contrast, the Veteran did not disagree or otherwise appeal the propriety of the reduction itself and, therefore, that issue is not properly before the Board here.

The case was previously before the Board in August 2014, when it was remanded for additional examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  For the period prior to January 1, 2012 the service-connected left knee disability, status post meniscus tear, was manifested by no worse than normal extension to 0 degrees, flexion to 105 degrees, and complaints of pain and discomfort.

2.  For the period subsequent to January 1, 2012 the service-connected left knee disability, status post meniscus tear, was manifested by no worse than normal extension to 0 degrees, flexion to 80 degrees with pain beginning at 50 degrees; and complaints of pain and discomfort.

3.  The Veteran's bilateral pigmentary glaucoma requires continuous medication; it does not result in visual impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for left knee disability, status post meniscus tear, for the period of time prior January 1, 2012, not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2014). 

2.  The criteria for a disability rating in excess of 10 percent for left knee disability, status post meniscus tear, not been met subsequent to January 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2014). 

3.  The criteria for a disability rating in greater than 10 percent for bilateral pigmentary glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6013, 6061-6081 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice, Assistance, and Preliminary Matters

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for increased disability ratings by a letter dated April 2008 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, VA treatment records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations with respect to his claims for increased ratings which are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

II.  Left Knee

An August 2006 RO rating decision granted service connection for the residuals of internal derangement left knee, status post meniscus and assigned a 30 percent disability rating effective April 11, 2006.  In March 2008, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  

In April 2008, a VA examination of the Veteran was conducted.  The examiner noted the Veteran's history of left knee injury during active duty.  The Veteran reported symptoms of knee pain, especially with walking up steps.  He also reported having stiffness, swelling, occasional locking, and occasional giving way, but no instability.  On physical examination the range of motion of the left knee was flexion to 130 degrees and full extension to 0 degrees.  There was shifting with range of motion, but no further limitation of motion due to pain, weakness, fatigability, or incoordination following repetitive use.  There was joint line tenderness along the medial joint line less dramatic along the lateral joint line, but present pain on the lateral joint line as well.  Medial and lateral collateral ligaments were intact, and no instability was noted.  After magnetic resonance imaging (MRI) examination the diagnosis was meniscal tear of the left knee with pain on a daily basis.

An August 2010 VA treatment record reveals that the Veteran reported complaints of bilateral knee pain, worse on the left, with walking a lot, but no reports of any locking or catching of the knee.  Physical examination revealed tenderness, but no effusion, instability, or pain with flexion.  

In a July 2011 VA examination, range of motion testing of the left knee revealed flexion to 105 degrees and normal extension to 0 degrees.  There was evidence of additional pain on repetitive motion testing but no additional limitation of function and no evidence of ankylosis.  

As a result of the VA examination findings, an October 2011 RO rating decision reduced the Veteran's left knee disability rating from 30 percent to 10 percent, effective January 1, 2012.  

In a July 2013 VA examination, range of motion testing revealed flexion to 80 degrees with pain beginning at 50 degrees; he had normal extension to 0 degrees.  The Veteran was unable to tolerate repetitive motion testing of the left knee.  There was no evidence of subluxation or dislocation.  

VA treatment records dated in 2014 reveal complaints of bilateral knee pain which is worse with bending, ascending stairs, or exertion.  However, these records do not show effusion or instability on physical examination.  

In October 2014, the most recent VA examination of the Veteran was conducted.  The Veteran reported left knee pain which was worse with bending or walking; he also reported intermittent swelling.  Range of motion testing of the left knee revealed flexion to 110 degrees with pain beginning at 90 degrees and full extension to 0 degrees.  Repetitive motion testing was conducted with flexion still to 110 degrees, however the examiner indicated that repetitive motion testing resulted in less movement than normal and pain on movement.  There was tenderness, but muscle strength testing of the left lower extremity was normal.  There was no objective evidence of instability.  

The Veteran's service-connected left knee disability is rated under the provisions for limitation of motion of the knee.  See 38 C.F.R. § 4.71a.  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable and flexion that is limited to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  A 30 percent rating contemplates limitation of flexion of the knee to 15 degrees, and is the highest disability rating assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable and extension that is limited to 10 degrees warrants a 10 percent rating.  Extension that is limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, and extension that is limited to 30 degrees warrants a 40 percent rating.  The highest assignable disability rating of 50 percent contemplates limitation of flexion of the knee to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Review of the evidence of record does not reveal that the left knee disability has resulted in limitation of motion which would warrant the assignment of an increased disability rating for any period of time covered by the appeal.  The evidence of record shows that the Veteran had full extension to 0 degrees without impairment from pain on motion.  Accordingly, a compensable disability rating is not warranted for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

For the period of time prior to January 1, 2012, the evidence reveals that the service-connected left knee disability, status post meniscus tear, was manifested by no more than normal extension to 0 degrees, flexion to 105 degrees, and complaints of pain and discomfort.  These are the findings from the July 2011 VA examination and are the findings showing the most severe limitation of motion of the left knee noted during this period of time.  These findings do not meet the criteria for the assignment of a disability rating in excess of 30 percent for the period of time prior to January 1, 2012; indeed, these findings do not even support the assignment of a compensable disability rating during this period of time.  

The evidence is against the assignment of a disability rating in excess of 10 percent for the period of time subsequent to January 1, 2012.  The July 2013 VA examination reveals the most limited flexion findings of record with flexion to 80 degrees, with pain beginning at 50 degrees.  Even if flexion were to be considered limited to 50 degrees because of the pain, this would not even warrant the assignment of a compensable disability rating based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A January 2015 RO rating decision assigned a separate disability rating of 20 percent for the Veteran's left knee under Diagnostic Code 5258, effective the date of the Veteran's claim for an increased rating, March 5, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  This diagnostic code contemplates dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the only rating assignable under this diagnostic code, and it accounts for the Veteran's complaints of pain and swelling of the knee.  

The Board has considered rating the Veteran's left knee disability under all other appropriate diagnostic codes.  However, the evidence of record does not show the presence of ankylosis, subluxation, or instability of the left knee so assignment of disability ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257.  

The preponderance of the evidence is against the assignment of a disability rating greater than 30 percent prior to January 1, 2012 and greater than 10 percent subsequent to January 1, 2012 for a left knee disability, status post meniscus tear.  While limitation of motion of the left knee is shown, it does not warrant the assignment of disability ratings in excess of those assigned.  Moreover, the is Veteran is receiving ratings for limitation of motion and a separate 20 percent rating to account for pain and effusion, all of which appropriately account for any functional impairment as manifested by symptoms such as weakness and fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-206 (1995).  

III.  Eyes

In May 2008, a VA eye examination of the Veteran was conducted.  The Veteran had bilateral pigmentary glaucoma, which was under good control with medication.  While the Veteran reported wearing glasses, his corrected vision was normal, 20/20, in both eyes.  Visual field examination of the right eye was normal, while the left showed an inferior temporal loss "of the type seen in early scotomas."  The diagnoses were controlled bilateral pigmentary glaucoma and refractive error.

In April 2010, the Veteran's annual VA optometry examination was conducted.  He reported that his vision between the two eyes seemed different in the perception between the images of the eyes, as one seemed farther away and the other appeared closer.  After a full evaluation, his glaucoma medication prescription was renewed and he was given a new eye glass prescription.  

An August 2010 VA optometry note reveals vision at 20/20, bilaterally, and pigmentary glaucoma controlled with medication.  

In July 2013, a VA eye examination was conducted, with a diagnosis of pigmentary glaucoma, controlled with medication.  Full vision testing was conducted with vision corrected to 20/40 or better, bilaterally.  The slit lamp and external eye exam was normal with the exception of pigment in angle, bilaterally.  There was no other visual impairment.

VA treatment records dated in 2014 reveal continued treatment of the Veteran's service-connected glaucoma.  These notes reveal visual field findings that were inconsistent and not repeatable between testing.  

In September 2014, the diagnoses at a VA examination were pigmentary glaucoma, which was controlled with medication, and dry eye syndrome.  Full vision testing was conducted with vision corrected to 20/40 or better, bilaterally, and no other visual impairment.

The Veteran's bilateral pigmentary glaucoma is assigned a 10 percent disability rating under Diagnostic Code 6013, which contemplates that open-angle glaucoma rated based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required. 38 C.F.R. § 4.79, Diagnostic Code 6013.  

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2014).  Under Diagnostic Codes 6061 to 6066, a noncompensable evaluation is warranted where corrected vision is 20/40 or better in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes. Id.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. §§ 4.75, 4.76, 4.76a (2016).  Ratings for impairment of visual fields range from 10 percent to 100 percent.  38 C.F.R. § 4.79, Diagnostic Codes 6080 to 6081 (2014).  

The Veteran has not alleged, and his medical records do not indicate, that his corrected vision is worse than 20/40 in either eye.  The Veteran's medical records indicate that the Veteran has corrected 20/20 vision in both eyes.  The findings of the VA examinations of record are that the Veteran does not have any other visual impairment resulting from his service-connected glaucoma.  Accordingly, under Diagnostic Code 6013 a 10 percent rating is assigned for the continuous medication being required to control his glaucoma.  See 38 C.F.R. § 4.79, Diagnostic Code 6013.  

IV.  Conclusion

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings addressed above inadequate.  The Veteran's left knee and glaucoma disabilities are evaluated under the appropriate rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  The Veteran's left knee disability has been assigned disability ratings of 30 and 10 percent based upon limitation of motion, and assigned a separate 20 percent disability rating which contemplates his complaints of pain and effusion.  His service-connected glaucoma is assigned a 10 percent rating based on the need for continuous medication.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of these disorders are congruent with the disability picture represented by the currently assigned disability ratings.  Ratings in excess of the currently assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate throughout the appeal period and no referral is required.  See VAOGCPREC 06 96, 61 Fed. Reg. 66749 (1996); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of whether entitlement to TDIU is warranted as a result of a disability is part and parcel of the increased rating claim for that disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not claimed that the service-connected left knee disorder and glaucoma have rendered him unemployable.  Moreover, the issue of TDIU has been adjudicated and denied by the RO in May 2015; the Veteran has not appealed that decision.  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for increased ratings in excess of those presently assigned for the disabilities at issue for the periods of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 30 percent for a left knee disability, status post meniscus tear, for the period prior to January 1, 2012, is denied.  

A disability rating in excess of 10 percent for a left knee disability, status post meniscus tear, subsequent to January 1, 2012 is denied.  

A disability rating in excess of 10 percent for bilateral pigmentary glaucoma is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


